UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission file number 000-52749 CHANG-ON INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Utah 87-0302579 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 514 No. 18 Building High New Technology Development
